Citation Nr: 0901060	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  99-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include on a secondary basis.

2.  Entitlement to an increased rating for service-connected 
left hydrocele, postoperative, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from November 1961 to January 
1965.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In October 1998, the RO denied a claim for an increased 
(compensable) rating for service-connected left hydrocele, 
postoperative, evaluated as noncompensable (0 percent) 
disabling.  In December 1999, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran appealed both decisions.  

In February 2001and December 2003, the Board remanded the 
claims for additional development.  In May 2002, the RO 
increased the veteran's rating for his service-connected left 
hydrocele, postoperative, to 10 percent disabling, with an 
effective date that was commensurate with the date that his 
claim was received, i.e., July 15, 1998.  Since this increase 
did not constitute a full grant of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claim for an increased rating for service-
connected left hydrocele, postoperative, a VA examination 
report, dated in October 2004, shows that the diagnosis notes 
postoperative left hydrocele with residuals of recurrent 
epididymitis, enlargement of the left epididymitis 
(presumably "epididymis"), a small left inguinal hernia, 
and recurrent left testicular pain.  

The Board must review all issues reasonably raised from a 
liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, the 
October 2004 VA examination report indicates that the veteran 
may have residuals of his service-connected left hydrocele, 
postoperative, that include recurrent epididymitis, 
enlargement of the left epididymis, and/or a small left 
inguinal hernia.  However, service connection is not 
currently in effect for any of these conditions, and the 
potential inclusion of their symptomatology, as well as the 
potential application of other diagnostic codes, warrants the 
conclusion that a remand is required for the RO to render a 
determination as to these issues, and that these issues are 
"inextricably intertwined" with the issue of entitlement to 
an increased rating for the veteran's service-connected 
postoperative left hydrocele.  See generally Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, adjudication of this claim must be 
deferred.  

With regard to the claim for service connection for an 
acquired psychiatric disorder, the veteran has argued that he 
has depression that was caused or aggravated by pain from his 
service-connected postoperative left hydrocele.  See 
38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).  

As discussed above, the Board has determined that service 
connection issues have been raised which may alter the scope, 
analyisis, and evaluation of the veteran's left hydrocele 
disability.  Therefore, the issue of secondary service 
connection for an acquired psychiatric disorder is also 
considered to be inextricably intertwined with the service 
connection and increased rating issues discussed above.  

Furthermore, although VA obtained a negative medical opinion 
on this issue in March 2002, this opinion is now over six 
years old.  Shortly after this opinion was written, in May 
2002, the RO granted service connection for a lumbar spine 
disability, and in October 2008, the RO granted service 
connection for associated disabilities of the bilateral lower 
extremities.  In addition, although there are varying 
notations as to the etiology of the veteran's variously 
diagnosed psychiatric disorders, some of these notations 
indicate that they may be related to chronic pain, to include 
pain from various joint disorders.  In summary, the pool of 
service-connected disabilities upon which the secondary 
service connection claim is based has been increased since 
the March 2002 opinion, and the evidence reasonably raises 
several additional issues which may increase that pool of 
service-connected disabilities.  

The Board apologizes for the delay of the full adjudication 
of this case, but the issues are complex.  VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under 
the circumstances, a remand is warranted for another 
examination and etiological opinion.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
examination to determine the current 
extent of his service-connected left 
hydrocele, postoperative.  The claims 
folder and a copy of this REMAND must be 
reviewed by the examiner.  

The examiner should be requested to state 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that recurrent epididymitis, 
enlargement of the left epididymis, 
and/or a small left inguinal hernia, was 
caused or aggravated by his service-
connected left hydrocele, postoperative.  
The examiner should provide the reasons 
for his or her opinion.  

2.  The RO should adjudicate the issues 
of service connection for recurrent 
epididymitis, enlargement of the left 
epididymis, and a small left inguinal 
hernia, with all disorders as secondary 
to service-connected postoperative left 
hydrocele.  See 38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  



3.  Following the development outlined in 
the first two paragraphs of this Remand, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
his correct diagnosis(es).  The RO should 
provide the examiner with a list of the 
veteran's service-connected disabilities.  
The claims file should be provided to the 
examiner in connection with the 
examination.  All necessary studies or 
tests, including appropriate 
psychological testing and evaluation, is 
to be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., whether there is a 50 percent 
or greater likelihood) that any acquired 
psychiatric disorder was caused or 
aggravated by a service-connected 
condition.  The report of examination 
should include the complete rationale for 
all opinions expressed.  

4.  Thereafter, readjudicate the issues 
on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits.  The appellant 
should be given an opportunity to respond 
to the SSOC.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




